Madsen, J.
(dissenting) — The majority opinion mistakenly applies a rule of construction found in RCW 1.12.028 to conclude that subsequent amendments to RCW 10.64.025 are included within CrR 3.2(f). That rule of construction applies by its express terms only to statutes in this state referencing other Washington statutes. It is inapplicable to this court’s rules. The consequences of the majority’s analysis could not be more significant. Because the majority incorrectly concludes that a subsequent amendment to RCW 10.64.025 is within the reference to that statute in the court rule, it unjustifiably concedes its judicial power to the Legislature.
As the majority states, the court applies rules of statutory construction in construing the court rules. CrR 3.2(f) expressly incorporates several statutes by specific reference, including RCW 10.64.025. Thus, for purposes of applying rules of statutory construction, CrR 3.2(f) is the equivalent of a "reference statute.” "Reference statutes” are statutes "which refer to, and by reference adopt wholly or partially, preexisting statutes or which refer to other *496statutes and make them applicable to an existing subject of legislation. They are frequently used to avoid encumbering the statute books by unnecessary repetition . . . .” Knowles v. Holly, 82 Wn.2d 694, 700, 513 P.2d 18 (1973).
Two kinds of reference statutes are recognized. A reference statute may specifically reference an existing statute in whole or in part. CrR 3.2(f) is like this kind of reference statute because it specifically incorporates four discrete statutes by reference. In contrast, the second kind of reference statute does not incorporate a specific statute, but instead refers to the general law governing a subject. An example of this type of reference statute was addressed in an early case, Corkery v. Hinkle, 125 Wash. 671, 217 P. 47 (1923), where the statute referenced general law when providing that in a special election in the event of a vacancy, " '[t]he general election laws and the laws relating to primary elections shall apply to the special elections herein provided for ....’” Id. at 672 (citation omitted).
The distinction between the two types of reference statutes is crucial when construing them in light of subsequent amendments. Where a specific reference statute is concerned, as in this case, only the statute existing at the time of incorporation is incorporated and subsequent amendments to the incorporated statute do not become a part of a specific reference statute. Chelan County v. Navarre, 38 Wash. 684, 688, 80 P. 845 (1905); see 2B Norman J. Singer, Sutherland’s Statutory Construction §§ 51.07, 51.08 (5th ed. 1992); 73 Am:. Jur. 2d Statutes § 29 (1974). On the other hand, when a reference statute incorporates the general law on a subject, amendments to the incorporated statute do become a part of the incorporating statute. Navarre, 38 Wash. at 688; 2B Singer, supra, §§ 51.07, 51.08; 73 Am: Jur. 2d § 29. Thus, in Corkery, later enacted statutes pertaining to absentee voting became a part of the special election law.
Under these well established rules of statutory construction, subsequent amendments to RCW 10.64.025 do not become a part of CrR 3.2(f).
*497The majority, however, relies upon RCW 1.12.028 and one case citing that statute for a rule of statutory construction that simply does not apply in this case. RCW 1.12.028, enacted in 1982, Laws of 1982, ch. 16, § 1, states that "[i]f a statute refers to another statute of this state, the reference includes any amendments to the referenced statute unless a contrary intent is clearly expressed.” (Emphasis added.) As numerous jurisdictions recognize, a specific reference statute may be construed to incorporate later amendments, contrary to the general rule of statutory construction, provided that there is indisputable legislative intent that later changes in the incorporated law are to become part of the reference statute. "A statute of specific reference incorporates the provisions referred to from the statute as of the time of adoption without subsequent amendments, unless the legislature has expressly or by strong implication shown its intention to incorporate subsequent amendments with the statute.” 2B Singer, supra, § 51.08 (emphasis added and footnote omitted); see Jeanelle R. Robson, Note, "Lazarus Come Forth. And He That Was Dead Came Forth.” An Examination of the Lazarus Rule: Fisher v. City of Grand Island, 26 Creighton L. Rev. 221, 231-32, & 231 n.97 (1992) (and cases cited therein).
By enacting RCW 1.12.028, the Legislature expressed its intent that certain referencing statutes incorporate subsequent amendments even when they are statutes of specific reference.
However, while RCW 1.12.028 specifically shows legislative intent to override the general rule that later amendments are not incorporated in specific reference statutes, it says absolutely nothing, and can say absolutely nothing, about the intent of an entirely separate branch of government—the judiciary. Further, RCW 1.12.028 is not a statutory rule of statutory construction which applies each and every time a reference to another statute is made. By its express terms it does not, for example, apply to state statutes referencing federal statutes.
*498Thus, RCW 1.12.028 is not even an expression of legislative intent as to all referencing statutes. Much more importantly, it is clearly not a statement of this court’s intent.
RCW 1.12.028 does not apply. There is no indication that when incorporating RCW 10.25.064 this court intended that any and all later amendments be incorporated. If a rule of statutory construction is to be applied, it is the general rule set out in Navarre and recognized in the leading treatises. CrR 3.2(f)’s reference to RCW 10.64.025 is a specific reference, and under the general rule of construction the inclusion of RCW 10.64.025 is of the statute as it existed when it was incorporated, and not an inclusion of any later amendments. Thus, CrR 3.2(f) does not incorporate RCW 10.64.025(2) by reference.
I agree with the majority that issues of bail and release are matters within the authority of the judicial branch, and that this court retains final authority over these matters by virtue of the court’s rulemaking authority. RCW 10.64.025(2) conflicts with CrR 3.2(f). The conflict cannot be harmonized. Accordingly, the court rule prevails. Washington State Bar Ass’n v. State, 125 Wn.2d 901, 909, 890 P.2d 1047 (1995).
Guy and Sanders, JJ., concur with Madsen, J.